People v Taylor (2017 NY Slip Op 03447)





People v Taylor


2017 NY Slip Op 03447


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2479 1162/13

[*1]The People of The State of New York, Respondent,
vVicki A. Taylor, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Thomas Farber, J.), rendered October 29, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on December 15, 2016, holding the appeal in abeyance (145 AD3d 555 [1st Dept 2016]), and upon the stipulation of the parties hereto dated March 8, 2017,
It is unanimously ordered that the said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 2, 2017
CLERK